DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species c (Fig. 3C, claims 1-4, 7-9, 12-16, 19-20) in the reply filed on 28 July 2021 is acknowledged.

Claim Objections
Claim 19 is objected to because of the following informalities:  line 2, “form” should be changed to –from—.  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because “is provided herein” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it includes the legal phraseology “means”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “laterally” in claim 1 is used by the claim to mean “longitudinally” (i.e. in a front-to-back 
Claim 1, lines 8-10, is redundant and unclear, specifically: “around the sprocket drive means and the transverse drum…around the transverse drum and the sprocket-driven means”.
Claim 1 recites the limitation "the sprocket-driven means" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 1, recites “the slat”. However, “a plurality of slats” were set forth in independent claim 1, line 11. It is therefore unclear if the applicant means to claim a plurality of slats or one slat. 
	Claim 2, in the penultimate line, “at least two continuous conveyor chains” is recited. However, only “at least one continuous conveyor chain” was set forth in independent claim 1, line 8. It is therefore unclear if applicant means to claim at least one or at least two continuous conveyor chains.
Claim 3 recites the limitation "the brush assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	
Claims 7-9, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the crop" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the harvesting platform" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least two continuous conveyor chains" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 3, sets froth “at least one row of finger members”. However, it is unclear how this at least one row of finger members is related to the “at least one row of finger members” already set forth in independent claim 7, lines 4-5. Specifically, it is unclear if these rows of finger members are one and the same or two different rows of finger members altogether.

Claims 15-16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the at least one .
Claim 16 recites the limitation "the harvesting platform" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the grain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the crop material other than grain" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the brush mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 sets forth “separating the grain from the crop material other than grain”. However, this limitation has already been recited in claim 19 and claim 20 therefore appears to be redundant. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 7-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster 5,445,260.

Independent Claim 7: Foster discloses a slat *[for a chain and slat conveyor for a feeder house in a harvesting machine such as a combine], the slat comprising: 
a slat base (40); and 
a brush assembly (52, 60) coupled to the slat base, the brush assembly having at least one row of finger members (60) *[for retrieving the crop from the harvesting platform without damaging the crop};
wherein the slat base having a plurality of through-material holes (36) at the outer ends of the base *[for fastening the slats to the at least two continuous conveyor chains using a fastening means], as per claim 7.

*It is noted that claim 7 is drawn to a subcombination slat. Therefore, the bracketed text is intended use language. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the positively claimed structural limitations. Therefore, since Foster’s slat is capable of being used in a combine as claimed, the claims are fully anticipated. 

	
Dependent Claims 8, 13-14: Foster further discloses wherein the brush assembly (52, 60) comprises: 
a brush base (52); and  MIPG BR30005_001CIPUS.1 
-20-at least one row of finger members (60) coupled to the brush base, wherein the at least one row of finger members are selected from a group consisting of rigid, semi-rigid, and flexible materials (col. 5, ln. 42), as per claim 8;
wherein the slat base (40) comprises: 

wherein the slat base (40) comprises: 
a forward end and a rearward end, wherein the brush assembly (52, 60) coupled to the forward end of the slat base (the brush assembly is coupled to both the forward and rearward ends of 40 as seen in Fig. 5A), as per claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichel et al. 3,780,851 in view of Wildfong CA 2093456 A.

Independent Claim 1: Bichel discloses in a combine harvester (10), a mechanism for conveying crop from a harvesting platform to a secondary feeding mechanism, the conveying mechanism comprising: 

a conveyor (38) comprising a transverse drum (44) at a front end of the feeder house; 
at least one sprocket drive means (42) at a rear end of the feeder house; 
at least one continuous conveyor chain (40) being entrained around the sprocket drive means and the transverse drum so as to move laterally in the feeder house, around the transverse drum and the sprocket-driven means; and 
a plurality of slats (46) secured to the at least one continuous conveyor chain, as per claim 1.
However, Bichel fails to disclose wherein one or more of the plurality slats comprises a non-metal material for retrieving the crop from the harvesting platform without damaging the crop, as per claim 1.  
Wildfong discloses a similar conveying mechanism (14) wherein one or more of the plurality slats (20) comprises a non-metal material (page 4, lines 10-20) for retrieving the crop from the harvesting platform without damaging the crop, as per claim 1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plastic in the slat manufacture as taught by Wildfong for the conveyor of Bichel in order to allow the slats to flex to avoid breakage and damage.




Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichel et al. in view of Wildfong as applied to claim 1 above, and further in view of Meacham 1,644,537.

Dependent Claim 2: The device is disclosed as applied above. Bichel further discloses wherein the slat (46) comprises: 
a slat base (48) having a forward (at 50) end and a rearward end (at the rear of 48); 
wherein the slat base having a plurality of through-material holes (as seen in Fig. 3 at 48, for receipt of rivets 56) at outer ends of the slat base for securing the slats to the at least two continuous conveyor chains (40) using a securing means (56), as per claim 2.
However, the combination fails to disclose a brush assembly coupled to the forward end of the slat base, as per claim 2.
Meacham discloses a similar conveying mechanism (18) comprising a brush assembly (19), as per claim 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the conveyor of Bichel and Wildfong with brush assembly of Meacham for efficient gathering and elevation of crop material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple Meacham’s brush assembly (19) to Bichel’s forward end (slat portion 50) since it has been held that rearranging parts of an invention involves only routine skill in the art.




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichel et al. in view of Wildfong as applied to claim 1 above, and further in view of Taylor 1,753,874.

Dependent Claim 3: The device is disclosed as applied above. However, the 

combination fails to disclose wherein the brush assembly comprises: 
a brush base; and 
at least one row of finger members coupled to the brush base, wherein the at least one row of finger members are selected from a group consisting of rigid, semi-rigid, and flexible materials, as per claim 3.
	Taylor discloses a similar conveying mechanism (36) wherein the brush assembly (38) comprises: 
a brush base (unnumbered base of 38 seen best in Fig. 2 at the bottom of the bristles); and 
at least one row of finger members (unnumbered bristles of 38) coupled to the brush base, wherein the at least one row of finger members are selected from a group consisting of rigid, semi-rigid, and flexible materials (the bristles are flexible), as per claim 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the brush assembly of Taylor on the slats  of the conveying mechanism of Bichel and Wildfong in order to gently propel the crop while allowing for cleaning of the crop.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichel et al. in view of Wildfong and Taylor as applied to claim 3 above, and further in view of White et al. 2,480,067

Dependent Claim 4: The device is disclosed as applied above. Taylor further discloses wherein the at least one row of finger members (unnumbered bristles of 38) comprises: 
a plurality of brush bristles (unnumbered bristles of 38) arranged in tufts (as seen best in Fig. 2), as per claim 4.
However, the combination fails to disclose wherein the plurality of brush bristle tufts are received in stepped openings through the brush base, as per claim 4.
White discloses a similar conveying brush assembly (36) wherein the plurality of brush bristle tufts (42) are received in openings (see Fig. 13, col. 36, lns. 49-51) through the brush base (41), as per claim 4.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the brush bristle tufts in openings as taught by White on the conveying mechanism of Bichel, Wildfong and Taylor in light of White’s teaching showing that this type of mounting of tufted bristles in an opening is old and known. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide stepped openings since it has been held that mere change of shape is well within the general skill of a worker in the art as a matter of obvious design choice. 


Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster.

Dependent Claims 9, 12: Foster further discloses wherein the at least one row of finger members (60) comprises: 
a plurality of brush bristles (also 60) arranged in tufts (as seen in the figures) and received in openings (58) through the brush base, as per claim 9.
	However, foster fails to disclose wherein the openings are stepped openings, as per claim 9;
wherein the slat base comprises: 
a U-shaped section having open ends, wherein the brush assembly couples to a middle portion of the U-shaped section between the open ends, as per claim 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Foster’s opening as a stepped opening, as per claim 9, and Foster’s L-shaped slat base as a U-shaped slat base, as per claim 12, since it has been held that mere change of shape is well within the general skill of a worker in the art as a matter of obvious design choice. 

Claims 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichel in view of Meacham.
 
Independent Claim 15: Bichel discloses an apparatus used by a method of processing of crop material through a combine feeder house (20) having a transverse mounted drum (44) 
providing crop material at an inlet (28) of the feeder house; 
pulling the gripped crop material along the housing portion (34) and through the feeder house, as per claim 15.  
However, Bichel fails to disclose gripping the crop material between a brush assembly and a housing portion of the feeder house, as per claim 15.
Meacham discloses a similar crop processor comprising gripping the crop material between a brush assembly (19) and a housing portion (the bottom wall of 13) of the feeder house (13), wherein the brush assembly couples to each of the one or more chain slats, as per claim 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the brush assembly of Meacham to the one or more chain slats of Bichel to provide efficient gathering and elevation of crop material.

Dependent Claims 16, 19-20: Bichel further discloses retrieving the crop from the harvesting platform (26) without damaging the crop, as per claim 16;
providing the crop material to a threshing mechanism (16) for separating the grain form the crop material other than grain using the brush mechanism (when combined with Meacham’s brush assembly 19), as per claim 19;
separating the grain from the crop material other than grain (generally at 16, 18 and the combine harvester parts downstream thereof), as per claim 20.

gripping the crop material with at least one row of a plurality of finger members (bristles of 19), as per claim 16.
However, the combination of Bichel in view of Meacham fails to disclose at least one row of a plurality of fingers members are on at least one edge of each of the one or more slat, as per claim 16.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the at least one row of a plurality of finger members of Meacham on at least one edge of the slat of Bichel since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 31, 2021